                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 ROSEANN GEIGER and
 SHERRI HOLLEY,

                        Plaintiffs,

 vs.
                                                       CASE NO. 3:17-cv-00738-FDW-DSC
 H&H FRANCHISING SYSTEMS INC.,
 GLENKAT INC., KATHLEEN HOLDEN
 and GLEN HOLDEN,

                        Defendants.


           ORDER FOLLOWING MEDIATED SETTLEMENT CONFERENCE

        THIS MATTER is before the Court on the “Report[s] of Mediation” (documents ##92

and 93) advising that the March 15, 2019 mediated settlement conference ended in an impasse.

Accordingly, the STAY entered March 8, 2019 is LIFTED.

        In their Report (document #93), the parties agree on a briefing schedule for the pending

Motion for Sanctions (document #80). Accordingly, IT IS ORDERED that the deadline for

Defendants’ responses is April 5, 2019, and that Plaintiffs’ reply is due on or before April 15,

2019.

        The parties are otherwise in disagreement except for their request for a judicial settlement

conference sometime after April 26, 2019. It is apparent from their Report, however, that the

mediation failed without even one complete round of offers. Under these circumstances, a judicial

settlement conference is not warranted. Accordingly, the Court will not consider a judicial

settlement conference until the parties report by joint motion that they have made progress towards

settlement.
         If any party seeks an extension of other deadlines, they may do so by separate motion. The

parties are cautioned that the dispositive motions deadline, the motions hearing setting, and the

trial date will not be extended.

         SO ORDERED.
                                   Signed: March 26, 2019




                                                    2

HTPL: 727781v1
